 
 
I 
112th CONGRESS
2d Session
H. R. 5261 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Olson introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on Didecanoyl peroxide. 
 
 
1.Didecanoyl peroxide 
(a)In generalHeading 9902.40.60 of the Harmonized Tariff Schedule of the United States (relating to Didecanoyl peroxide) is amended by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
